Citation Nr: 0001068	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  97-07 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a 
psychoneurotic disorder, variously classified as anxiety 
disorder and posttraumatic stress disorder (PTSD), currently 
rated as 30 percent disabling.

2.  Entitlement to service connection for coronary artery 
disease, including an aortic valve replacement as secondary 
to the service connected neuropsychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to February 
1945.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's subjective neuropsychiatric complaints are; 
excessive worry; anxiety; irritability; fatigue; difficulty 
sleeping; nightmares; and flashbacks.  

3.  The veteran's neuropsychiatric disorder is manifested by 
interpersonal difficulties, social isolation (although 
generally functioning satisfactorily), due to depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, mild memory loss.  His psychiatric diagnosis is 
generalized anxiety disorder/PTSD with a Global Assessment of 
Functioning (GAF) score of 80. 

4.  The appellant's neuropsychiatric disorder is productive 
of definite, but not considerable, impairment of social and 
industrial adaptability.  This impairment is characterized by 
occasional decrease in work efficiency, but not characterized 
by reduced reliability and productivity for the pertinent 
period.

5.  The service medical records are negative for any 
complaints or treatment of coronary artery disease, or any 
cardiovascular disability.  The first post service evidence 
of coronary artery disease, or any cardiovascular disability 
is dated many years after service.

6.  There is no competent medical evidence of an etiologic 
relationship between service, or  the service connected 
neuropsychiatric disorder and any current coronary artery 
disease, or any cardiovascular disability, and  the claim is 
not plausible.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.125, 4.126, 
4.129, 4.130, 4.132, Diagnostic Codes (DC) 9400, 9411 
(1996)(1999).

2.  The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for coronary 
artery disease, or any cardiovascular disability, either on a 
direct basis, or as secondary to a neuropsychiatric disorder 
in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased evaluation for a 
psychoneurotic disorder, variously classified as anxiety 
disorder and posttraumatic stress disorder (PTSD), currently 
rated as 30 percent disabling.

Initially, the Board determines that the veteran's claim for 
an increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) by virtue of 
his statements that he has suffered an increase in 
disability.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997).  Further, the Board finds that all relevant facts 
have been properly developed and no additional assistance to 
the veteran is required to comply with the duty-to-assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999) 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).

While this appeal was pending, the applicable rating criteria 
for mental disorders were amended effective November 7, 1996.  
See 38 C.F.R. § 4.125 et seq. (1998).  The timing of this 
change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the prior regulation, and, if so, the Board 
must apply the more favorable regulation.  VAOPGCPREC 11-97; 
Dudnick v. Brown, 9 Vet. App. 397 (1996) (per curiam); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that there is no basis upon which to conclude 
that the earlier version of the pertinent regulations is more 
or less favorable to the veteran.  Indeed, when applied to 
this individual case, there appear to be no significant 
substantive differences between the two versions.  As 
discussed below, a rating in excess of 30 percent is not 
warranted under either applicable criteria.

The RO rated the veteran's neuropsychiatric disorder under DC 
9400/9411. Under the criteria in effect prior to November 7, 
1996; 

A 50 percent evaluation required that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired, and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment. 

A 30 percent evaluation was warranted when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and when 
psychoneurotic symptoms result in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment. 38 C.F.R. § 
4.132, DC 9400, 9411 (1996).

Under regulations in effect since November 1996 (and 
considered by the RO), the Board notes that under the General 
Rating Formula for Mental Disorders;

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling. 

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events is to be 
evaluated as 30 percent disabling.  38 C.F.R. § 4.130, 9400, 
9411, 9440 (1999).

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Evidence of the impairment for the 
earlier time will be used in assigning the rating under the 
"old" criteria.  Considering the factors as enumerated in 
the applicable rating criteria, which is the most probative 
evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a greater than 30 percent 
rating for PTSD is warranted under any of the criteria for 
the pertinent periods. 
  
Service records indicate the veteran was in combat during WW 
II.  He was medically separated from service, under honorable 
conditions, after being found unfit for further service as a 
result of a profound emotional disorder, psychoneurotic in 
type.  

By rating decision in February 1945, service connection was 
awarded for a psychoneurosis, anxiety neurosis, and a 50 
percent disability rating was assigned.
This was reduced to 10 percent by a February 1946 rating 
decision.  It was further reduced to noncompensable in a 
rating action in November 1951, effective in January 1952.

In an April 1987 VA examination, the examiner's impression 
was the veteran suffered from an anxiety neurosis, mild to 
moderate with nightmares and flashbacks.  He further noted 
that it was hard to determine why the veteran after doing 
well for many years and functioning at work for 34 years, had 
begun to decompensate.  He noted that in his experience, 
senility in its early forms often brought back the nightmares 
and flashbacks, and this may be the reason for the veteran's 
decompensating.

By rating decision in May 1987, the RO increased the rating 
for an anxiety reaction to 10 percent.

In a VA examination in May 1992, the same examiner as in the 
April 1987 VA examination noted the veteran was depressed 
with labile affect, and cried repeatedly.  The examiner had 
suspected the veteran was showing signs of organic brain 
syndrome.  He opined that the current examination confirmed 
the veteran was gradually developing organic brain syndrome.  
He surprisingly retained fairly good cognitive functions of 
orientation; and memory.  There was no evidence of 
hallucinations, delusions, or psychosis, other than 
nightmares and flashbacks.  The diagnosis was an anxiety 
neurosis, although the examiner noted the overall symptoms 
appeared to have worsened with advancing age.

A rating decision in June 1992 increased the rating from 10 
percent to 30 percent, where it has remained to the present 
time.

In a VA examination in June 1997, the examiner noted that the 
veteran was appropriately dressed, and clean, with no gait or 
posture abnormalities noted.  His mood was depressed; affect 
was labile; and, he was easily agitated.  There was no 
evidence of auditory or visual hallucinations, or psychosis 
noted.  Cognition was fairly intact for his age.  The 
examiner opined that the prior diagnosis of anxiety neurosis 
needed to be changed to PTSD.  He was assigned a GAF of 70, 
with a mild to moderate degree of social and interpersonal 
relationship impairment noted.  

In a February 1998 VA examination, the veteran was noted to 
have excessive worry and anxiety. He was restless; keyed up; 
easily fatigued; constantly irritable; and, had difficulty 
concentrating. The examiner noted regular speech and rhythm, 
with no impairment of thought; or communications. He was 
alert and oriented, and able to register 3/3 objects and 
recall 2/3 objects after 5 minutes.  No obsessive or 
ritualistic behavior; delusions; hallucinations; 
inappropriate behavior; suicidal or homicidal thoughts were 
noted. The diagnosis was generalized anxiety disorder and a  
GAF of 80 was assigned.  

Additional medical records associated with the claims file 
indicate essentially no clinical treatment for any 
neuropsychological disorders prior to 1992.

The veteran has consistently been diagnosed since 1946 with 
an anxiety disorder, reaction, or neurosis.  PTSD, was first 
diagnosed in a VA examination in June 1997.  The latest VA 
examination of file dated in February 1998, reverted back to 
the previous diagnosis of a generalized anxiety reaction.  
However, as both disorders are rated using the same criteria, 
the disorder will be described as a psychoneurotic disorder.  
The two aforementioned VA psychiatric examinations, both 
demonstrated that the appellant's neuropsychiatric disorder 
is no more than mild to moderate as reflected by the 
assignment of Global Assessment of functioning scores of 
70/80.  The Court has stated, with respect to the GAF scale: 
"[a] 55-60 rating indicates 'moderate' difficulty in social, 
occupational, or school functioning." Carpenter v. Brown, 8 
Vet. App. 240, 243 (1995). A GAF between 70 and 75 reflects 
lesser impairment. These examinations, which are the most 
probative evidence to consider in determining the appropriate 
current disability rating to be assigned under the holding in 
Francisco v. Brown, 7 Vet. App. 55 (1994), do not reflect 
that a greater than 30 percent evaluation for a 
neuropsychiatric disorder is warranted under any of the 
applicable criteria.

Even assuming that the appellant's neuropsychiatric 
disability, with its features of interpersonal difficulties, 
social isolation and feelings of irritation, may adversely 
affect social adaptability to some extent, nevertheless, it 
does not more than definitely affect industrial adaptability 
for the time period in question. In pertinent part, the 
provisions of 38 C.F.R. § 4.129 (1996) state:

...in evaluating impairment resulting 
from the ratable psychiatric disorders, 
social inadaptability is to be evaluated 
only as it affects industrial 
adaptability. The principle of social and 
industrial inadaptability as the basic 
criterion for rating disability from the 
mental disorders contemplates those 
abnormalities of conduct, judgment, and 
emotional reactions which affect economic 
adjustment, i.e., which produce 
impairment of earning capacity.

The February 1998 VA examination reveals no impairment of the 
thought process or communications.  He has not exhibited any 
inappropriate behavior, and has been able to maintain his 
personal hygiene and other activities of daily living.  
Further, prior examinations did not show significantly more 
severe impairment.  He has never been noted to be other than 
alert and oriented. He had been able to maintain his job 
immediately after service until he retired 34 years later, 
and remained married to the same person from 1944 until 1972.  
Furthermore, there is no evidence of record that reflects any 
suicidal ideation.  

The Board, therefore, concludes that while the appellant's 
intrusive thoughts, isolation and difficulty controlling his 
irritability have been shown to interfere with his level of 
ability to maintain effective and wholesome relationships, as 
well as to decrease his initiative, flexibility, efficiency 
and reliability levels, such interference is no more than 
definite as demonstrated by the clinical objective findings 
of record. See 38 C.F.R. §§ 4.129, 4.130, 4.132; Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Board concludes that this 
finding holds for the entire time period involved and as 
such, a rating in excess of 30 percent is not warranted for 
any of the time period in question.

The record does not establish that the appellant demonstrates 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; or impaired abstract 
thinking. While the appellant has evidenced a somewhat labile 
affect; is often restless and anxious; and, may have somewhat 
isolated himself from the community at large; some 
disturbances of motivation and mood; and, some difficulty in 
establishing and maintaining effective work and social 
relationships; the evidence of record shows that he has 
continued to function without any significant mental health 
treatment, or any prescribed medication, established and 
maintained a good work history, and has not required any 
hospitalizations related to his psychiatric symptomatology. 

The findings set forth above most closely approximate those 
necessary for the 30 percent evaluation, and that rating 
would therefore be continued under the old/or the new rating 
criteria. See 38 C.F.R. § 4.7 (1996) (1999). The findings 
needed for the next higher evaluation are not currently 
demonstrated.

In reaching this decision under these criteria, the Board has 
also considered the precedent opinion of the General Counsel 
of the VA interpreting the terms "mild," "definite," and 
"considerable." See O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 
(1994). The Board is bound by such opinions from the General 
Counsel. 38 U.S.C.A. § 7104. In that opinion, the term 
"mild" was defined as "of moderate strength or intensity, 
and as applied to disease, not severe or dangerous." 
"Definite" impairment was construed to mean "distinct, 
unambiguous, and moderately large in degree." 
"Considerable" was defined as "rather large in extent or 
degree." Id.

The appellant has indicated that he should be rated as more 
than 30 percent disabled for his neuropsychiatric disability 
due to his symptomatology. However, the appellant, as a 
layperson, is not considered competent to offer an opinion as 
to matters requiring specialized knowledge, i.e. degree of 
impairment due to a medical condition. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); See also Clark v. 
Derwinski, 2 Vet. App. 166 (1992).  The February 1998 VA 
psychiatric examination report indicate a GAF value which 
shows mild difficulty in social and occupational functioning 
due to his neuropsychological disability.  These clinical 
assessments are considered persuasive as to the appellant's 
degree of impairment due to neuropsychological disability 
since they consider his overall industrial impairment due to 
his psychiatric illness.  As noted, the same analysis applies 
to the prior period as well.  No more than a 30 percent 
rating is deemed indicated for any pertinent period.

Since the preponderance of the evidence is against an 
allowance of an evaluation in excess of 30 percent for 
neuropsychiatric disability under either of the schedular 
criteria in effect before or after November 1996, the benefit 
of the doubt doctrine is inapplicable. 38 U.S.C.A. § 5107(b).

II.  Entitlement to service connection for coronary artery 
disease and aortic valve replacement as secondary to the 
service connected neuropsychiatric disorder.

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is that each claim is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Black v. Brown, 10 Vet. App. 279 (1997).  The duty to 
assist under 38 U.S.C.A. § 5107(a) is triggered only after a 
well-grounded claim is submitted.  See Anderson v. Brown, 9 
Vet. App. 542, 546 (1996); Peters v. Brown, 6 Vet. App. 540, 
546 (1994).  Evidentiary assertions by the person who submits 
a claim must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or beyond 
the competence of the person making the assertion.  See Meyer 
v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19 (1993).  Where the determinative issue is factual 
rather than medical in nature, competent lay testimony may 
constitute sufficient evidence to well ground the claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

For a service-connected claim to be well grounded, there must 
be a medical diagnosis of current disability, lay or medical 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the in-
service injury or disease and current disability.  See Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (1999).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There are some disabilities, including cardiovascular 
disorders, for which service connection may be presumed if 
the disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends, in essence, that he is entitled to 
service connection for coronary artery disease as a result of 
his service connected neuropsychiatric disorder.  Service 
medical records are negative for coronary artery disease, or 
any cardiovascular disorders.  The veteran was treated for an 
anxiety reaction in service, and medically discharged under 
honorable conditions.  At separation examination no 
complaints or findings of coronary artery disease, or any 
cardiovascular disorders were set forth.  Examination 
findings did not reveal any pertinent abnormalities.

Post service medical records of file are negative for 
complaints and treatment for coronary artery disease until 
1996, approximately 50 years after service.  There is no 
clinical history or opinion relating the coronary artery 
disease to service or any occurrence or event therein, or to 
the currently diagnosed neuropsychiatric disorder.  

A VA examiner in July 1998 noted that the veteran had a 
cardiac history of approximately 3 to 4 years, and a 
longstanding history of a generalized anxiety reaction. There 
was no current medical evidence linking causality of anxiety 
to a future development of coronary artery disease.  The 
veteran's generalized anxiety disorder did not contribute to 
the development of arteriosclerotic coronary artery disease.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that the claim for service 
connection for coronary artery disease must be denied.  With 
regard to entitlement to service connection on a "direct" 
basis, the fact that the service medical records are negative 
for treatment or symptoms of coronary artery disease, or any 
cardiovascular disability, and that there is no competent 
evidence clinically linking current coronary artery disease, 
or any cardiovascular disability to service, precludes a 
grant of service connection on this basis.  See Caluza, 7 
Vet. App. at 498; Edenfield, 8 Vet. App. at 384; Watson, 4 
Vet. App. at 309.  In addition, as the first clinical 
reference to coronary artery disease is not reflected in 
records until 1996, 50 years after service, "presumptive" 
service connection under the provisions of 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 is also 
not warranted.

As to the veteran's assertion that his coronary artery 
disease is the result of his service connected 
neuropsychiatric disorder, there is no competent medical 
evidence etiologically linking the claimed disabilities to 
his neuropsychiatric disorder.  In fact the weight of the 
medical opinion is just the opposite.  The opinion on file is 
essentially that there is no relationship demonstrated.  No 
competent medical opinion to the contrary has been advanced.

The Board has thoroughly reviewed the claims file and finds 
no evidence of any plausible claim.  The Board is required to 
base its decision on the evidence of record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In this case, the 
veteran's in-service medical records are negative, and the 
separation examination is negative as to any findings of 
coronary artery disease, or any cardiovascular disability.
  
Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplemental 
statements of the case.  The discussion above informs him of 
the types of evidence lacking, which he should submit for a 
well grounded claim.  However, it has not been shown that any 
records, if available, would satisfy the medical nexus 
requirement in order to make the claim well-grounded.

The Board has examined all the evidence of record with a view 
toward determining whether the veteran notified VA of the 
possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

Entitlement to an evaluation in excess of 30 percent for a 
psychoneurotic disorder, variously classified as anxiety 
disorder and posttraumatic stress disorder (PTSD), is denied.

Entitlement to service connection for coronary artery 
disease, including an aortic valve replacement as secondary 
to the service connected neuropsychiatric disorder, is denied 
on the basis that the claim is not well grounded.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

